Citation Nr: 1223328	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  09-08 228	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUE

Entitlement to service connection for residuals of auditory nerve damage, to include hearing loss.



ATTORNEY FOR THE BOARD

K. Neilson, Counsel








INTRODUCTION

The appellant was a member of the Michigan Army National Guard from July 1962 to July 1965, with a period of active duty for training (ACDUTRA) from July 31, 1962, to January 30, 1963.  The appellant had reserve component service until July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

This case was previously before the Board in July 2009 and February 2011, at which times the Board remanded the matter for additional development.  As discussed in further detail below, the Board finds that there was substantial compliance with the terms of its previous remands; thus, it may proceed with a decision at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran does not have hearing loss or tinnitus that is attributable to his active military service; auditory nerve damage was not shown during ACDUTRA.


CONCLUSION OF LAW

The Veteran does not have currently diagnosed residuals of auditory nerve damage in service, to include hearing loss and tinnitus, that are the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  The VCAA also requires VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO received the Veteran's claim of service connection in December 2006.  In February 2007, the RO sent to him a letter notifying him of the evidence required to substantiate that claim.  The letter advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include any records not in the possession of a Federal agency.  The RO further advised the Veteran on the types of evidence he could submit that would support his service connection claim, such as the dates of medical treatment during service, evidence of medical treatment since service, employment physical examination reports, and statements by persons who knew of the Veteran's disability.  The letter also included the notice elements required by Dingess for how VA determines disability ratings and effective dates.  

The Board finds that the February 2007 letter satisfies the aforementioned Quartuccio notice requirements.  However, as previously noted by the Board in its February 2011 remand decision, the VCAA notice letter provided to the appellant did not specifically inform him of the information and evidence necessary to substantiate a claim based on National Guard or Reserve duty service.  As directed by the Board in that decision, the agency of original jurisdiction (AOJ), that same month, sent to the appellant a new VCAA letter which included specific information on the element of veteran status based on National Guard and Reserve duty service.  Although notice on veteran status was not provided prior to the initial adjudication of the appellant's claim, the appellant's claim of service connection was thereafter readjudicated in a March 2012 supplemental statement of the case (SSOC).  Thus, any error with respect to the timing of notice was effectively cured in this case.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (holding that timing error can be effectively "cured" by providing any necessary VCAA notice followed by a readjudication of the claim). 

The appellant has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the February 2007 and February 2011 notice letters comply with the requirements of 38 U.S.C.A. § 5103(a).  Moreover, the appellant has been an active participant in the development of his claim, which has been the subject of two remands by the Board to ensure that the record before the Board is complete.  Thus, the Board finds that the appellant has been afforded a meaningful opportunity to participate in the development of his claim and is therefore satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied. 

Regarding the duty to assist, the Board also finds that VA has fulfilled its obligation to assist the appellant.  In that regard, the Board finds that all available evidence pertaining to the appellant's claim has been obtained.  The evidence includes the appellant's service treatment records (STRs) from his July 1962 to January 1963 period of ACDUTRA, service personnel records, National Guard records, VA outpatient treatment records, a VA examination report, private treatment records, and lay statements in support of the appellant's claims.  The Veteran elected not to have a hearing in this case.  

In its February 2011 remand, the Board noted that on examination in March 2010, the appellant reported that he had undergone a magnetic resonance imaging (MRI) scan to rule out an acoustic neuroma.  In its February 2011 letter, the AOJ, in compliance with the terms of the Board's remand, requested from the appellant that he specifically identify the private facility where he reportedly received that MRI.  However, the appellant failed to respond to that request for information.  As "the duty to assist is not always a one-way street," Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), and it is the appellant who is ultimately responsible for providing private treatment records, the Board finds that the AOJ fulfilled its duty to assist in this capacity and no further efforts to obtain the MRI report are required.  See Stegall, supra.

Also as part of its February 2011 remand, the Board instructed the AOJ to verify the appellant's period of service from July 1965 to July 1968.  On remand, the AOJ obtained the appellant's records from the Michigan National Guard, as well as his entire personnel file.  Although the AOJ was unable to specifically verify the appellant's period of service from July 1965 to July 1968, a review of the appellant's service personnel records shows that on July 2, 1965, he was discharged from the Michigan Army National Guard and became a member of the Army Reserve.  The appellant's term of service expired on July 26, 1968, at which point he was discharged from Reserve service.  Thus, the Board is satisfied that the record contains sufficient information to verify that the appellant was a member of a reserve component from July 1965 to July 1968.  

The Board notes that although the appellant's service personnel records reflect that he participated in annual training during his period of Reserve duty, the record fails to contain any treatment records for the period from July 1965 to July 1968.  However, multiple attempts have been made to obtain any STRs pertaining to that period of service.  In September and October 2009, the AOJ requested that the National Personnel Records Center (NPRC) conduct a thorough search for any STRs for the appellant that may exist for the period from July 1965 to July 1968.  The NPRC responded in September 2009 by stating that there were no STRs on file and noting that it had already forwarded the appellant's STRs to the AOJ.  The claims folder also contains a series of e-mails dated between August 2011 and January 2012 confirming that a search for any STRs for the appellant for the period from July 1965 to July 1968 had yielded a negative result.  Moreover, the Board notes that the appellant is claiming entitlement to service connection for a disability that he alleges began in July 1962.  As the STRs of record encompass that date, the Board is satisfied that no further assistance in obtaining any additional STRs is necessary as it has been demonstrated that further efforts would be futile and it is not readily apparent that STRs covering a period from July 1965 to July 1968, if in existence, would help substantiate a claim of service connection for a disability that the appellant himself alleges began in 1962.  

Lastly, as discussed in the Board's February 2011 remand, the appellant had previously requested a copy of a January 1963 service department examination report and a copy of the report of a VA examination conducted in September 2008.  As it was unclear whether the appellant had received copies of those documents, the Board instructed the AOJ to ask the appellant to indicate whether he ever received the requested documents.  In its February 2011 letter, the AOJ complied with the Board's instruction; however, in responding to that letter, the appellant did not specifically indicate whether he had received copies of the previously requested documents.  In April 2012, after the case was returned to the Board, the Board received a letter from the appellant wherein he requested a copy of his most recent VA audiology examination.  He also alluded to the fact that he had not received a copy of a January 1963 service department examination report and a copy of the report of a VA examination conducted in September 2008.  The Board construed the appellant's April 2012 letter as a Privacy Act request and forwarded the claims folder to the Board's Freedom of Information Act (FOIA)/Privacy Act Officer to respond to the appellant's request for copies of the January 1963 service department examination report and the September 2008 and June 2011 VA examination reports.

In May 2012, the Board's FOIA/Privacy Act Officer provided the appellant with copies of his June 2011 VA audiology examination report.  Although a copy of the January 1963 service department examination report and a copy of the report of the VA contract examination conducted in September 2008 was not then provided to the appellant, the appellant was informed that if he considered that response to be a denial of any part of his request, he had the right to administratively appeal the decision of the FOIA/Privacy Act Officer.  Further, the Board notes that the June 2011 VA examination report included the results of the appellant's January 1963 service audiogram and, as was previously addressed by the Board in its February 2011 remand, the September 2008 VA contract audiologist's opinion is incomplete and not supported by an adequate rationale.  Thus, the contract audiologist's opinion will not be relied upon in the instant case.  Accordingly, the Board is satisfied that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) were satisfied and that there was at least substantial compliance with all terms of its February 2011 remand.  See D'Aries v. Peake, 22 Vet. App. 97, 104-06 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (substantial compliance as applied to remand instructions)); Stegall, supra.

Further, in June 2011, the appellant was afforded a VA audiology examination.  The VA audiologist reviewed the appellant's claims folder, conducted the appropriate hearing tests, recorded the appellant's subjective complaints related to his disability as well as the Veteran's account of his in-service noise exposure, and provided an opinion as to the likelihood that the appellant's hearing loss is related to service, to include consideration of the appellant's reserve service.  The Board finds that the examination report, along with the other evidence of record, contains sufficient evidence by which to evaluate the appellant's claim and the Board finds that the audiologist's opinion is supported both by the evidence of record and the reasons stated therein.  Thus, the Board has properly assisted the appellant by affording him an adequate VA examination.

II.  Analysis

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, certain chronic diseases, including organic disease of the nervous system such as sensorineural hearing loss, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

"In order to qualify for VA benefits, a claimant . . . [must be] a 'veteran.'"  Cropper v. Brown, 6 Vet. App. 450, 452 (1994); see D'Amico v. West, 209 F.3d 1322, 1327 (Fed.Cir.2000).  A "veteran" is defined as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2002).  The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2011); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  With respect to members of the Army National Guard or Air National Guard, ACDUTRA is defined as full-time duty under section 316, 502, 503, 505 of title 32, or the prior corresponding provisions of law.  38 U.S.C.A. § 101(22)(c).

Certain evidentiary presumptions--such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service--are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. § 1112 (West 2002 & Supp. 2011); 38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309 (2011).  The advantages of these evidentiary presumptions, including the one-year presumption noted above, do not extend to those who claim service connection based on a period of ACDUTRA or inactive duty training and have not been service connected for disability traceable to any such period.  Paulson v. Brown, 7 Vet. App. 466, 469-70 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period).

In the instant case, the appellant seeks service connection for "ear nerve damage from firing M-1 rifles and 105mm Howitzers," which he asserts began in service in July 1962.  As the record reflects that the appellant was serving on ACDUTRA from July 31, 1962, to January 30, 1963, he is potentially eligible for VA benefits if it can be shown that he has some type of audiological disability that was incurred or aggravated in line of duty during that period of ACDUTRA.  See McManaway v. West, 13 Vet. App. 60, 67 (1999) (citing Paulson, supra, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim"); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes, and the information the claimant submits or that the Secretary obtains in support of that claim").

A review of the appellant's STRs shows that his July 2, 1962, entrance examination hearing test only consisted of the whispered voice testing with results of 15/15.  No audiological testing was performed.  The appellant's January 3, 1963, release from ACDUTRA examination reflected that his pure tone auditory thresholds were 10 decibels in all tested frequencies.  On the accompanying report of medical history, the appellant specifically denied any ear problems.  His STRs are also silent for any complaints or treatment related to his hearing or ears. 

In support of his claim, the appellant submitted the report of a November 2006 private audiological evaluation by B.G., M.D..  Dr. G. diagnosed the appellant as having high frequency hearing loss and noted that because the appellant's hearing loss was asymmetrical, it was possible that he had an acoustic neuroma and a magnetic resonance imaging (MRI) scan was therefore recommended.  Dr. G. specifically noted that the appellant did not have any balance issues or ringing in his ears.  Dr. G. recommended that the appellant get a magnetic resonance imaging (MRI) scan.  Dr. G. noted the appellant report of shooting M-1 rifles in service in service and suggested that he "go to the Veteran's Hospital because he will certainly qualify for service disability."  The appellant also submitted a letter to himself from S.K., M.D., who had treated the appellant prior to him being seen by Dr. G..  Dr. K. referred to a communication with Dr. G., stating that Dr. G. had made mention that the appellant's unilateral hearing loss was likely related to a service-related condition, but that he did state that the specific cause was shooting.  Dr. K. indicated that he was unable to speculate as to the cause of the appellant's hearing loss.

At the outset, the Board notes that for purposes of a hearing loss claim, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  

The appellant was afforded a VA audiology examination in September 2008, which included audiometric testing that revealed left ear, but not right ear, hearing loss for VA disability purposes.  The VA audiologist opined that the appellant's hearing loss was not related to his history of noise exposure in service, as he had presented with normal hearing at the end of his period of ACDUTRA.

The appellant was afforded a VA contract audiology examination in March 2010.  The appellant indicated that he had had an MRI as recommended by Dr. G., but did report of the results of that test.  The appellant stated that he had noticed hearing loss "for many years," but he was unable to accurately state when he first noticed that loss.  He also reported tinnitus, but was unable to state when his tinnitus had first occurred.  The appellant indicated feelings of dizziness when rising from bed three times in the last 90 days.  Audiometric testing revealed bilateral hearing loss for purposes of VA disability compensation.  

The appellant was afforded another VA audiology examination in June 2011.  Audiometric testing conducted as part of that VA examination again revealed bilateral hearing loss for VA disability purposes, left worse than right.  Thus, the Board is satisfied that the appellant has a current bilateral hearing loss disability.  See 38 C.F.R. § 3.385.

Further, as reflected by the June 2011 VA audiology examination report, the evidence of record contains a current diagnosis of tinnitus and the appellant is competent to report on the presence of tinnitus.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (2007) (stating that "[l]ay testimony is competent . . . to establish the presence of observable symptomatology); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (stating that "ringing in the ears is capable of lay observation" and, as such, a veteran is competent to testify as to that symptom).

The Board also finds credible the appellant's account of noise exposure from M-1 rifles in service as his DD Form 214 reflects that he received a marksman badge during his period of ACDUTRA from July 1962 to January 1963 and the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as symptoms or events experienced during service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir 2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Thus, the question is one of nexus.

Relevant to the issue of nexus, the June 2011 VA audiologist opined that the appellant's diagnosed hearing loss and tinnitus were less than likely caused by or a result of military service.  The audiologist reviewed the January 1963 audiogram and, based on her medical expertise, concluded that that audiogram demonstrated normal hearing at the time that it was conducted.  The audiologist also stated that there is no scientific basis for delayed onset noise-induced hearing loss, per the Institute of Medicine Landmark study on military noise exposure.  She also pointed to a June 1967 statement of physical condition, signed by the appellant, wherein he stated that he had no physical defects or conditions that would preclude his performance of military duty.  Similarly, in July 1967, the appellant reported no change in his physical condition.  The audiologist further noted that according to the Noise Manual, "'only seldom does noise cause a permanent tinnitus without also causing hearing loss.'"  The audiologist indicated that the appellant had denied tinnitus in 2006 and was unable to state to the March 2010 examiner when his tinnitus had begun.

After reviewing the evidence of record, the Board finds that the preponderance of the evidence weighs against the claim.  In this regard, the Board notes that the VA audiologist, after weighing the evidence of record, concluded that the appellant's hearing loss and tinnitus were not related to service.  The audiologist provided a rationale for why delayed onset hearing loss does not occur, thus intimating that had the appellant sustained hearing loss as a result of acoustic trauma in 1962, as he had alleged, his January 1963 audiogram would have supported that finding.  However, the audiologist provided her opinion as a medical professional that the appellant's January 1963 audiogram represented normal hearing at that time. Further, the appellant himself was unable to recall when he first noticed hearing loss or tinnitus.  Thus, it cannot be said that hearing loss or tinnitus first manifested during his period of ACDUTRA.  See McManaway and Paulson, both supra.  The Board also notes that the appellant's STRs contain no indication that he indeed sustained some type of auditory nerve damage during ACDUTRA.  Indeed, the appellant himself denied any ear problems in January 1963.

Moreover, none of the private medical records suggest that the appellant's hearing loss or tinnitus manifested in service.  While Dr. G. suggested that the appellant "go to the Veteran's Hospital because he will certainly qualify for service disability," his statement is not supported by any reasoning, nor is it evident that Dr. G. is aware of the requirements for establishing service connection.  Moreover, the possibility that the appellant may have had an acoustic neuroma that was the cause of his asymmetrical hearing loss undermines any suggestion by Dr. G. that the hearing loss is related to noise exposure in service.  As noted above, although the appellant has undergone several MRI scans, the claims folder fails to document whether or not the appellant indeed has an acoustic neuroma.  Further, Dr. K. specifically stated that he could not speculate as to the etiology of the appellant's.  

Accordingly, the Board finds that the evidence fails to establish that the appellant's hearing loss or tinnitus was first manifest in service or is otherwise related to noise exposure in service.  As the evidence fails to demonstrate a relationship between the appellant's diagnosed auditory disabilities and service, service connection is not warranted.  Moreover, the presumption of service incurrence for sensorineural hearing loss that manifests itself to a degree of disability of 10 percent or more within a year of service does not apply in this case as the appellant's claim is based on a period of ACDUTRA.  Paulson, supra.

In finding that service connection is not warranted in this case, the Board has considered the Veteran assertion that his hearing loss and tinnitus are due to noise exposure in service.  However, etiology of dysfunctions and disorders is generally a medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Here, the Veteran, as a lay person without the appropriate medical training and expertise, is not competent to make such an etiological conclusion, especially in light of the VA audiologist's opinion to the contrary.  See Jandreau, supra; Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Thus, although the appellant believes that he has a disability as a result of noise exposure in service, the Board finds the medical evidence of record to be more probative on the issue.  The VA audiologist provided a medical explanation for why the appellant's theory of the case should be rejected and the Board is persuaded by that opinion because of the audiologist's expertise and because the record is consistent with the explanations.  Accordingly, because the preponderance of the evidence is against the Veteran's claim, his claim of service connection for residuals of auditory nerve damage, to include hearing loss, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990); 38 C.F.R. § 3.102 (2011).


ORDER

Service connection for residuals of auditory nerve damage, to include hearing loss, is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


